DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 01/28/2022, has been received, entered and made of record. Claims 2-8 have been canceled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document Japanese Patent Laid-Open No. 2013-37185 on page two of the specification.
Reference Japanese Patent Laid-Open No. 2013-37185 is a general background reference covering an image forming apparatus which is capable of performing an output process (output mode) to output the recording material with a transferred patch toner image.
Allowable Subject Matter
Claims 1 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior arts Ogushi et al (US 2015/0362870 A1), Fujiki (US 2017/0374207 A1) and Suzuki et al. (US 2008/0253814 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a control unit configured to perform a mode to output a test chart which is formed by transferring a plurality of test toner images from the intermediate transfer member onto a plurality of sheets of the recording material, the test chart being used to adjust the transfer voltage applied to the transfer member, the plurality of test toner images being formed by applying different voltages to the transfer member, wherein the control unit is configured to adjust the transfer voltage based on a detection result of the photosensor detecting the plurality of test toner images fixed on the recording material, and wherein, in a case where, during the execution of the mode, a first sheet of the plurality of sheets of the recording material was discharged and a second sheet of the plurality of sheets of the recording material has not been discharged since the jam occurred, the control unit is configured to display a selection screen on the display unit after the jam has been recovered, the selection screen enabling a user to select to resume the mode from the first sheet of the plurality of sheets of the recording material, to resume the mode from the second sheet of the plurality of sheets of the recording material, and to terminate the mode without resuming the mode.”
Referring to claim 9, it follows that the claim is inherently allowed for being depend on base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675